Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00124-CR

                                Aaron Nathaniel VASQUEZ,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR5894
                       Honorable Raymond Angelini, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to reflect the appellant did not enter a plea to the enhancement allegation in the
indictment, and the judgment is AFFIRMED AS MODIFIED.

       SIGNED October 23, 2019.


                                               _____________________________
                                               Irene Rios, Justice